OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                                       AUSTIN



GERALD C. MANN
 .,-on*” ..“8mAL




                                                            January c,   1~3~




       iion.J. 0. Looney
       County Auditor, bowie Gouhty
       Boaton, 'kexes
       uear Mr. Looney:


                                                          cry warrants ror
                                                          uht tnah speciriea

                 Your letter                        essea to rorrnerAttor-
       ney lieneralWllliaQ                          rea to the writer by Attor-
       ney cieneraluerald
                                                     8 (iouhtyAuditor you
       would nave eutho                         y varrents ror any mount more
                                                 oudget, lr the new Gouhty
                                                prove a 13~ reduction of sale-

                                         writer you nad in mind aectioh
                                         or the Forty-second Legislature
                                      reads a8 rollows:
                                  et has been finally approved


               therewith, and no expenditure ox the runds or
               the- county sna.~ltnerearter be made except in strict
               compliance with the cudget as adopted by the Gourt.
               Except met emergency expenaitures, in case or grave
               public necessity, to meet unusual and unforeseen
.
.   -




        Hon. J.   U.   ~oonay,   J snuary   6, 19.iY,Page 2


            conaltions wdich OUU~U not by reasonably diligent
            thought and attention, have been included in the
            original budget, may from time to time be authori-
            zed by the iourt as amendments to the original bud-
            get. In all cases where such amendments to the orig-
            inal budget is made, a copy of the order of the Court
            amending the budget shall be filed with the Clerk of
            the County Court, and attached to the budget originally
            adopted.*
                   Also, you doubtlees considered your res_ponsibilityas
        County Auditor under the provisions of Art. 1666, R.C.S. 1925.
                       I direct your attention to Section 20-e of said section
        12 of the General Laws of 1931, supra;:
                  "Nothing contained in this Act shall be construed
             as precluding the Legislature from making changes in the
             budget for State purposes or prevent the County Commis-
             sioners' Court from making changes in the budget for
             county purposes or prevent the governing body of any
             incorporated city or town from making changes in the bud-
             get for city purposes, or prevent the trustees or other
             school governing body from making changes in the budget
             for school purposes; and the duties required by virtue
              of this Act of State, County, City, and School Officers
             or Representatives shall be performed for the ccmpensa-
             tion now provided by law to be paid said officersrespect-
             ively."
                  It has also been..heldby the Courts where the Commissioners*
        Court has power to fix the compensation of an officer, it may change
        the amount at any time, even during his term of office. See 34 Tex.
        Jur 527 and cases cited.
                  You are accordingly advised that if the new Commissioners'
        Court properly passes orders changing the salaries of County Officers
        and their deputies, keeping within the statutory limits, it is our
        opinion you should approve the salary warrants; this despite the bud-
        get provisions fixed by the Court.
                       Trusting the above satisfactori~lyanswers your inquiry, I am
                                                           Yours respectfully


                                                              (S) aenjemin bioouall
                                                      HY
        APL'KUVU:                                                  aenjaininvvoodall
        \cijuA    c. MANN                                                 Assistant
        ATTORNEY GENERAL OF TEXA5
        F3W:Bi